 



Exhibit 10.1

CONSULTING AGREEMENT

     This Consulting Agreement (this “Agreement”) is made effective as of
March 1, 2005, by and between Tesoro Corporation, a Delaware corporation (the
“Company”), and James C. Reed, Jr. (“Consultant”).

W I T N E S S E T H:

     Whereas, Consultant’s employment with the Company as Executive Vice
President, General Counsel and Secretary will terminate, by voluntary
retirement, at the close of business on February 28, 2005;

     Whereas, Consultant possesses business and legal knowledge and expertise
which may be of substantial assistance to the Company based on his long tenure
with the Company; and

     Whereas, the Company desires to engage Consultant as a consultant to
provide certain services to the Company, and Consultant desires to be so
engaged, on the terms and conditions set forth below.

     Now, Therefore, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree:

     1. Engagement. The Company hereby agrees to employ Consultant as a
consultant, and Consultant agrees to serve the Company in such capacity on the
terms and subject to the conditions set forth in this Agreement.

     2. Term. Subject to the provision for earlier termination set forth in
Section 5 hereof, the term of this Agreement shall begin on March 1, 2005 and
continue to, and including, February 28, 2006. Thereafter, the term of this
Agreement shall renew automatically on a month-to-month basis, unless terminated
earlier by thirty (30) days written notice or “for cause” as provided in
Section 5(c). In the event of the renewal of this Agreement, all of the other
terms of this Agreement shall remain in full force and effect, except as may be
specifically modified by the mutual written agreement of the parties. Should the
Company desire that this Agreement not automatically renew on March 1, 2006 on a
month-to-month basis, it shall provide notice in writing of its intention to let
this Agreement lapse to Consultant no later than January 29, 2006.

     3. Duties and Responsibilities.

     (a) During the term of this Agreement, the Company shall retain Consultant
as a part-time, independent consultant with respect to the matters set forth in
Section 3(b). Within reason, Consultant shall make himself available to the
Company up to forty-eight (48) hours each calendar month to render such advice
and assistance regarding the consulting services as may be reasonably requested
of Consultant by the Company. While Consultant and Company agree that
circumstances might reasonably require Consultant to work more than forty-eight
(48) hours in any given calendar month, it is the intention of the parties that
the average number of hours worked by Consultant during the

 



--------------------------------------------------------------------------------



 



initial 12-month term of this Agreement not exceed forty-eight (48) hours per
month. If the aggregate number of hours worked during the initial 12-month
period exceeds 576 hours, Consultant shall be entitled to receive additional
compensation as provided in Section 4. In the event of the renewal of this
Agreement, in no event shall the running 12-month average number of hours worked
by Consultant, including the preceding eleven (11) months, exceed forty-eight
(48) hours per month, unless Consultant is paid additional compensation in the
same manner. Nothing herein shall be construed to require the Consultant to work
any such additional hours.

     (b) Consultant will report to the Chief Executive Officer of the Company
and agrees to provide such consulting services to the Company as the Company may
from time to time request during the term of this Agreement, regarding
(i) consultation with the new general counsel of the Company to assist in his
transition in taking over the duties of General Counsel of the Company,
(ii) consultation with the Chief Executive Officer with respect to corporate
governance matters and securities laws matters, and (iii) consultation with the
appropriate officers of the Company with respect to general litigation matters,
including (A) Regulatory Commission of Alaska proceedings in Docket Nos. P-03-4,
P-97-7, P-97-4, and P-86-2, regarding calculation of Trans Alaska Pipeline
System rates and dismantling, removal and restoration collection and allowances,
and (B) pending litigation in Tesoro Hawaii Corp. v. United States, 58 Fed. Cl.
65 (2003), petition for appeal granted, 89 Fed. Appx. 732 (2004), regarding the
use of economic price adjustments in competitively-awarded fuel supply
contracts.

     (c) Consultant’s services hereunder are intended to be business consulting
services and not legal services. The Company acknowledges that it is not
engaging the Consultant to provide legal services and will not be relying on
Consultant for legal advice under this Agreement.

     (d) Consultant will comply with all applicable laws, corporate documents
governing the conduct of the business and affairs of the Company, and policies
of the Company.

     4. Compensation for Engagement.

     (a) Fee. As compensation for the services to be rendered by Consultant
during the term of this Agreement, Consultant shall be entitled to receive a fee
at an annual rate of $240,000 (the “Consulting Fee”), payable in cash in monthly
installments. In the event of the renewal of this Agreement in accordance with
Section 2 hereof, the Company shall pay Consultant the monthly pro-rata portion
of the Consulting Fee. If the Consultant provides services in excess of 48 hours
a month on average for the first 12 months, he shall be entitled to compensation
equal to $416 per hour for each hour over the 576 hours during such 12-month
period and such amounts shall be added to (without duplication) and included as
part of the Consulting Fee upon the earlier of the time of payment of the next
monthly consulting fee after Consultant shall have worked 576 hours in any
applicable 12-month period or at the end of any such 12-month period. The
Company shall pay for such additional hours worked each month within 10 days of
the end of the first year of this Agreement. If this Agreement continues
thereafter on a

-2-



--------------------------------------------------------------------------------



 



month-to-month basis, the Company shall pay for such excess hours on a
month-by-month basis. All fees shall be payable in accordance with the customary
payroll practices of the Company as of the date hereof.

     (b) Bonus. After March 1, 2006, and on or before March 30, 2006, the Chief
Executive Officer of the Company, in his reasonable discretion, shall evaluate
the Consultant’s performance hereunder and shall determine a bonus in an amount
ranging from $0 to two times the total Consulting Fee paid or payable to
Consultant during the initial 12 month term of this Agreement for the
Consultant’s services hereunder. Such bonus shall be paid to the Consultant
within five days of its determination.

     (c) Taxes. There shall be no withholdings from the Consulting Fee or any
bonus received in accordance with this Agreement. The Consultant shall be solely
responsible, and liable, for all social security and other state and federal
taxes or assessments. The Consultant hereby warrants to the Company, and
indemnifies the Company against, Consultant’s non-payment of any and all social
security and other state and federal taxes or assessments.

     (d) Indemnification. (i) Consultant shall be indemnified, and the Company
shall obligate itself contractually to indemnify Consultant, to the same extent
and under the same conditions that Consultant is presently indemnified pursuant
to that certain Indemnification Agreement, by and between Tesoro Corporation and
James C. Reed, Jr., dated December 2, 1992 (the “Indemnification Agreement”), as
if Consultant were an officer and employee of the Company.

     (ii) With respect to Proceedings (as defined in Section 1(g) of the
Indemnification Agreement) brought by or in the right of the Company, however,
and not withstanding the provisions of Section 5 of the Indemnification
Agreement, Consultant shall be further indemnified against Expenses (as defined
in Section 1(e) of the Indemnification Agreement) actually and reasonably
incurred by him or on his behalf in connection with any such Proceeding unless
the court in which such Proceeding shall have been brought or is pending
determines that Consultant engaged in willful misconduct or acted with gross
negligence.

     (iii) In addition to the foregoing, the Company shall indemnify and hold
harmless the Consultant from any Expense and all judgments, penalties, fines and
amounts paid in settlement actually and reasonable incurred by him or on his
behalf in connection with any Proceeding alleging, based on or related to his
performance of services hereunder or in his capacity as a consultant as
contemplated hereby, except for any judgment, penalty or fine based on and
arising solely out of his gross negligence or willful misconduct. THE COMPANY
RECOGNIZES, UNDERSTANDS AND AGREES THAT THE EFFECT OF THIS PROVISION IS TO
INDEMNIFY THE CONSULTANT WITH RESPECT TO HIS OWN NEGLIGENCE AND THE COMPANY
INTENDS THAT IT BE ENFORCEABLE AGAINST THE COMPANY NOTWITHSTANDING ANY EXPRESS
NEGLIGENCE RULE OR ANY SIMILAR REQUIREMENT THAT WOULD PROHIBIT OR LIMIT SUCH
INDEMNIFICATION.

-3-



--------------------------------------------------------------------------------



 



     (iv) With respect to Proceedings related to this Consulting Agreement
following a Change in Control, including a Proceeding initiated by Consultant to
enforce his rights hereunder, Consultant shall be further indemnified against
and promptly reimbursed for Expenses actually and reasonably incurred by him or
on his behalf in connection with any such Proceeding unless the court in which
such Proceeding shall have been brought or is pending determines that Consultant
acted in bad faith with respect to initiating such Proceeding or with respect to
substantially the entirety of his defense thereof.

     (e) Reimbursement of Expenses. The Company agrees to promptly reimburse
Consultant for all appropriately documented, reasonable travel and other
business expenses incurred by Consultant in the course of providing services
requested by the Company or otherwise incurred in his capacity as a Consultant.

     5. Termination.

     (a) Death or Disability. This Agreement shall terminate automatically upon
Consultant’s death or permanent disability. For purposes of this Agreement,
Consultant shall be deemed to be “permanently disabled” if Consultant shall be
considered to be permanently and totally disabled in accordance with the
Company’s disability plan, if any, for a period of ninety (90) days or more. If
there should be a dispute between the Company and Consultant as to Consultant’s
physical or mental disability for purposes of this Agreement, the question shall
be settled by the opinion of an impartial reputable physician or psychiatrist
agreed upon by the parties or their representatives, or if the parties cannot
agree within ten (10) calendar days after a request for designation of such
party, then a physician or psychiatrist shall be designated by the Mayo Clinic
Hospital in Scottsdale, Arizona. The parties agree to be bound by the final
decision of such physician or psychiatrist.

     (b) By Consultant. This Agreement may be terminated by Consultant for any
reason upon delivery of ninety (90) days prior written notice to the Company.

     (c) By the Company. This Agreement may be terminated by the Company for any
reason upon delivery of ninety (90) days prior written notice to Consultant;
provided, however, that the Company may terminate this Agreement at any time if
such termination is “for cause”, as defined below, by delivering to Consultant
written notice describing the cause of termination ten (10) days before the
effective date of such termination and by granting Consultant at least ten
(10) days to cure the cause (except with regard to any disclosures of
proprietary information for which no such period to cure shall be required).

               “For cause” shall be limited to the occurrence of the following
events:



  (i)   Failure, or absence of a good faith effort, by Consultant to adhere to
the terms of this Agreement after thirty (30) days written notice and an
opportunity to cure,     (iii)   Gross negligence on the part of Consultant, or

-4-



--------------------------------------------------------------------------------



 



  (iv)   Consultant is involved in fraudulent acts against the Company.

     (d) Termination by the Company Other Than “For Cause” or as a Result of a
Change in Control. This Agreement shall be terminated by the Company in the
event of a Change in Control (as defined in Section 5(e) hereunder). In the
event of a termination other than “for cause” by the Company or as a result of a
Change in Control, Consultant shall be entitled to receive the balance of the
Consulting Fee for the initial 12-month term of this Agreement in one lump sum
cash payment. In addition, the Consultant shall receive a bonus of $480,000 in a
lump sum upon the occurrence of Change of Control; provided that, if the
Consultant is paid such a bonus, then the aggregate of bonuses paid to
Consultant pursuant to Section 4(b) shall not exceed $480,000.

     (e) Change in Control. For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following events: (i) there shall be
consummated (A) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
the Company’s Common Stock would be converted into cash, securities or other
property, other than a merger of the Company where a majority of the Board of
Directors of the surviving corporation are, and for a two-year period after the
merger continue to be, persons who were directors of the Company immediately
prior to the merger or were elected as directors, or nominated for election as
director, by a vote of at least two-thirds of the directors then still in office
who were directors of the Company immediately prior to the merger, or (B) any
sale, lease, exchange or transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company, or

     (ii) the shareholders of the Company shall approve any plan or proposal for
the liquidation or dissolution of the Company, or

     (iii) (A) any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than the Company or a subsidiary thereof or any employee benefit plan sponsored
by the Company or a subsidiary thereof, shall become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing twenty (20) percent or more of the combined voting power of
the Company’s then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, and (B) at any time during a period
of two (2) years thereafter, individuals who immediately prior to the beginning
of such period constituted the Board of Directors of the Company shall cease for
any reason to constitute at least a majority thereof, unless the election or the
nomination by the Board of Directors for election by the Company’s shareholders
of each new director during such period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.

     6. Proprietary Information.

-5-



--------------------------------------------------------------------------------



 



     (a) Confidential Treatment. Consultant acknowledges and agrees that he has
acquired, and may in the future acquire as a result of his engagement by the
Company or otherwise, “Proprietary Information” (as defined below) of the
Company which is of a confidential or trade secret nature, and all of which has
a great value to the Company and is a substantial basis and foundation upon
which the Company’s business is predicated. Accordingly, Consultant agrees to
regard and preserve as confidential at all times all Proprietary Information and
to refrain from publishing or disclosing any part of it and from using, copying
or duplicating it in any way by any means whatsoever. Consultant further agrees
that he will not use or disclose the Proprietary Information to any person or
entity without the prior written consent of the Company. “Proprietary
Information” includes all information and data in whatever form, tangible or
intangible, pertaining in any manner to any business interests of the Company or
any affiliate thereof, unless the information is or becomes publicly known
through lawful means.

     (b) Property of the Company. Upon termination of Consultant’s engagement
with the Company, Consultant shall surrender to the Company any and all work
papers, reports, manuals, documents, and the like (including all originals and
copies thereof) in his possession which contain Proprietary Information relating
to the business, prospects or plans of the Company or its affiliates. Consultant
acknowledges that all Proprietary Information and other property of the Company
or any affiliate thereof which Consultant accumulates during his engagement are
the property of the Company and shall be returned to the Company immediately
upon the termination of this Agreement.

     (c) Cooperation. Consultant agrees that following any termination of his
engagement with the Company, he will not disclose or cause to be disclosed any
negative, adverse or derogatory comments or information of a substantial nature
about the Company or its affiliates, the management of the Company or its
affiliates, any product or service provided by the Company or its affiliates or
the future prospects of the Company or its affiliates unless required by court
order. The Company may seek the assistance, cooperation or testimony of
Consultant following any such termination in connection with any investigation,
litigation or proceeding arising out of matters within the knowledge of
Consultant and related to his engagement by the Company, and in any instance,
Consultant shall provide such assistance, cooperation or testimony and the
Company shall pay Consultant’s reasonable costs and expenses in connection
therewith.

     (d) Breach. In the event of a breach or a threatened breach of the terms of
this Section by Consultant, the Company shall, in addition to all other
remedies, be entitled to a temporary or permanent injunction or a decree for
specific performance, in accordance with the provisions hereof, without showing
any actual damage or that monetary damages would not provide an adequate remedy
and without any bond or other security being required.

     7. Independent Contractor. The Company and Consultant hereby expressly
acknowledge and agree that (a) Consultant is to provide certain services set
forth in Section 3(b) to the Company in the capacity of independent contractor
and not as employee of the Company and the Company is to have no right to
control or direct the manner in which such services are to be performed and
(b) Consultant is not authorized to enter into any contract or agreement on

-6-



--------------------------------------------------------------------------------



 



behalf of the Company or any other affiliate of the Company without the prior
written authorization of such party. Consultant agrees to make no representation
to any person or entity inconsistent in any manner with the provisions of the
preceding sentence.

     8. Notice. All notices, requests, consents, directions and other
instruments and communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
(i) delivered personally, (ii) mailed first-class, postage prepaid, registered
or certified mail, or (ii) sent by overnight courier, telegram, telex,
facsimile, telecommunication or other similar form of communication (with
receipt confirmed), as follows:

         
 
  To the Company:   Tesoro Corporation

      Attention: Chief Executive Officer

      300 Concord Plaza Drive

      San Antonio, Texas 78216
 
       

  To Consultant :   James C. Reed, Jr.

      253 Riverforest Dr.

      New Braunfels, Texas 78132

or to such other address and to the attention of such other person(s) or
officer(s) as any party may designate by written notice. Any notice mailed shall
be deemed to have been given and received on the third business day following
the day of mailing. Any notice sent by overnight courier, telegram, telex,
facsimile, telecommunication or other similar form of communication (with
receipt confirmed) shall be deemed to have been given and received on the next
business day following the day such communication is sent.

     9. Nonassignment. This Agreement is personal to Consultant and to the
Company and shall not be assigned by either party without the other’s written
consent.

     10. Further Assurances. Each party hereto agrees to perform such further
actions, and to execute and deliver such additional documents, as may be
reasonably necessary to carry out the provisions of this Agreement.

     11. Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability or the remaining
provisions, or portions thereof, shall not be affected thereby.

     12. Governing Law. This Agreement shall be governed and construed under and
interpreted in accordance with the laws of the State of Texas without giving
effect to the doctrine of conflict of laws.

     13. Entire Agreement; Interpretation. This Agreement constitutes the entire
agreement of the parties, and supersedes all prior agreements, oral or written,
with respect to any consulting arrangement between the Company and Consultant.
No change or modification of this Agreement shall be enforceable unless
contained in a writing signed by the party against

-7-



--------------------------------------------------------------------------------



 



whom enforcement is sought. No presumption shall be construed against the party
drafting this Agreement.

     14. Consultant’s Representations. Consultant represents and warrants that:

     (a) he is free to enter into this Agreement and to perform each of the
terms and covenants contained herein;

     (b) he has been advised by legal counsel as to the terms and provisions
hereof and the effect thereof and fully understands the consequences thereof;

     15. Waiver. The failure of any party to insist, in any one or more
instances, upon strict performance of any one or more of the provisions, terms
and conditions of this Agreement, or to exercise any right or rights hereunder
shall not be construed as a waiver thereof, and any and all such provisions,
terms, conditions and rights shall continue and remain in full force and effect.

     16. Non-Competition. Consultant hereby covenants and agrees that, for so
long as this Agreement is in force, Consultant will not compete with the Company
in the United States unless he has received prior written approval from the
Company, which approval shall be in the sole and absolute discretion of the
Company. For purposes of this Agreement, the term “compete” shall include
(a) providing consulting services of a nature similar to those services to be
provided under this Agreement and (b) engaging in activities of a nature similar
to those conducted by the Company. In the event of a breach or a threatened
breach of the terms of this Section by Consultant, the Company shall, in
addition to all other remedies, be entitled to a temporary or permanent
injunction or a decree for specific performance, in accordance with the
provisions hereof, without showing any actual damage or that monetary damages
would not provide an adequate remedy and without any bond or other security
being required. In the event of litigation to enforce this covenant, the courts
are hereby specifically authorized to reform this covenant as and to the extent,
but only to such extent, necessary in order to give full force and effect hereto
to the maximum degree permitted by law.

[SIGNATURES ON FOLLOWING PAGE]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date first written above.

            TESORO CORPORATION
      By:   /s/ BRUCE A. SMITH       Bruce A. Smith        Chairman of the Board
of Directors,
President and Chief Executive Officer     

            CONSULTANT
      By:   /s/ JAMES C. REED, JR.       James C. Reed, Jr.             

-9-